Citation Nr: 1429918	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

While the issue of entitlement to service connection for hearing loss has been constructively reopened by the RO, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 in such instances regardless of the actions of the RO.  The issue has been added on the title page.  


FINDINGS OF FACT

1.  In a rating decision dated December 2005, the RO denied the claim of service connection for hearing loss;  the Veteran was notified of the adverse determination and of his procedural and appellate rights; he did not complete an appeal or submit new and material evidence within the one-year appeal period, and that decision is now final.

2.  The evidence added to the claim file since the rating decision by the RO in December 2005 relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving the benefit of the doubt in the Veteran's favor, hearing loss is related to service.

4.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for hearing loss are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a December 2005 rating decision, the RO denied service connection for hearing loss. After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not complete an appeal, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to him.  The rating decision by the RO is now final.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in December 2005 consisted of the Veteran's service treatment records and VA medical center treatment records.

In June 2009, the Veteran filed the current claim to reopen. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 .

The additional evidence presented since the rating decision in December 2005 includes a March 2013 medical opinion which directly addresses whether the Veteran's hearing loss was related to service.

The additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a relationship between the Veteran's hearing loss and service; the lack of such evidence was in part the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, reopening the claim of service connection for hearing loss is warranted.

Service Connection-Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran asserts that his present hearing loss and tinnitus are due to service.  He has reported that he first experienced trouble hearing in 1969.

Service treatment records are silent as to any complaints of or treatment for hearing loss.  

The Veteran is shown to have served as an aircraft mechanic in the Air Force.  In-service noise exposure is conceded.  

Post-service records include a July 2005 statement in which he explained that he had hearing problems since his service in the Air Force.

The Veteran was afforded a VA examination in May 2006.  Following a review of the claim file and physical examination, the VA examiner concluded that it was less likely than not that the Veteran's hearing loss was related to his service noting that the Veteran had been exposed to noise following service to include working as a truck driver and that he participated in recreational hunting.  The examiner further noted that the Veteran stated that he had not experienced tinnitus for years.  

In statements in support of the Veteran's claim, the Veteran's friend, A.S. explained that the Veteran had no trouble hearing until after his service when he often asked others to speak louder so that he could hear them.

In his November 2009 notice of disagreement, the Veteran explained that he did not state that he no longer experienced tinnitus during his VA examination.  He stated that his hearing loss had increased in severity for a period of 38 years.  

In a March 2013 treatment note the Veteran's private physician, Dr. J.H., stated that given the his history of working around loud noises in the Air Force on the flight line, the Veteran's hearing loss was most likely due to noise exposure during active service.

When combined with the Veteran's lay observations of hearing loss and tinnitus beginning in service, the evidence in favor of the Veteran's claim is, at the very least, in equipoise with that against it.  

VA has failed to demonstrate by a preponderance of the evidence that hearing loss and tinnitus are not related to service and, accordingly, service connection for bilateral hearing loss and tinnitus is warranted. 














ORDER

New and material evidence has been presented and the claim for service connection for hearing loss is reopened.

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


